Citation Nr: 1440495	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board remanded this matter in July 2013 for additional development, to include the scheduling of a VA Compensation and Pension examination.  An examination was scheduled but cancelled by the Veteran because he could not travel due to his health.  The Board remanded this matter in March 2014 to obtain an etiology opinion from a VA examiner.  The opinion was received in April 2014; however, as discussed below, the opinion is not adequate for rating purposes.  Accordingly, the development ordered in March 2014 has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an etiology opinion regarding the Veteran's vertigo.

The Board remanded this matter in March 2014 to obtain an etiology opinion based on a review of the evidence of record since the Veteran is not well enough to travel for a VA Compensation and Pension examination.  An opinion was received in April 2014; however, this opinion is inadequate for rating purposes.  The examiner noted a diagnosis of benign paroxysmal positional vertigo (BPPV) but that the condition is less likely as not related to service.  The examiner stated that there is no documentation other than the Veterans history and that review of medical records does not confirm that the Veteran was treated for vertigo prior to 2010.  However, review of the VBMS record clearly shows that the Veteran has been treated for dizziness and reported vertigo since at least February 1999.  Treatment records from WMC show the Veteran complained dizziness and said his symptoms were positional.  He reported a history of intermittent vertigo with respiratory syndrome.  The provider believed his symptoms were consistent with BPPV.  The April 2014 VA Compensation and Pension examiner did not address this treatment record or other private treatment records from WMC or AVH showing complaints and treatment of dizziness or vertigo dated in 1999, 2007 or 2008.  As such, the Board finds that the April 2014 opinion is not adequate for rating purposes and that a remand is warranted to obtain another opinion that considers all evidence of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide a VA examiner copies of or access to the Veteran's claims file on VBMS.  All evidence, including VA and private treatment records and statements, must be provided for the examiner's review.

First, the examiner must identify whether the Veteran has a present disability of vertigo, or any other disability manifested by dizziness and loss of balance.

Then, the examiner must state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's vertigo (or other identified disability) had its clinical onset during, or is otherwise related to, his active military service.  The examiner is to consider as fact the occurrence of the incident in service when the Veteran was knocked down by an enemy shell, and when he experienced symptoms of dizziness and loss of balance.

In rendering the requested opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

The examiner must address private treatment records from WMC and AVH showing complaints and/or treatment of dizziness and/or vertigo dated in 1999, 2007, and/or 2008, including the notation of possible BPPV in a February 1999 record from WMH.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After the requested report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned for corrective action.
 
3. Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



